Citation Nr: 0918004	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a disability rating in excess of 10 
percent for cystic acne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In a September 2005 rating decision, the RO 
denied the Veteran's claim for entitlement to a disability 
rating in excess of 10 percent for cystic acne.  In a May 
2006 rating decision, the RO granted service connection for 
hearing loss in the left ear with a noncompensable disability 
rating, effective October 13, 2005, but denied service 
connection for right ear hearing loss. 

In August 2007, the Board denied the Veteran's claim for 
service connection for hearing loss in the right ear and his 
claim for an initial compensable rating for hearing loss in 
the left ear, but increased the disability rating for the 
Veteran's cystic acne to 30 percent. 

The Veteran appealed the August 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2009 Order, the Court vacated and remanded the 
part of the Board's decision denying service connection for 
right ear hearing loss and increasing the disability rating 
for cystic acne to 30 percent, and remanded the current 
issues on appeal for further development consistent with 
instructions in a January 2009 Joint Motion.  The Veteran did 
not wish to pursue the remaining issue on appeal, the claim 
for an initial compensable disability rating for hearing loss 
in the left ear; therefore, it was dismissed.  The case is 
now before the Board for further appellate consideration 
pursuant to the Court's order.

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to the Court's order, this case must be remanded for 
examination of the Veteran's skin and of his right ear 
hearing.  First, the Veteran should be provided an 
examination that addresses his cystic acne.  Specifically, 
the January 2009 Joint Remand noted that Diagnostic Code 7806 
(dermatitis or eczema), under which the Veteran's cystic acne 
is rated by analogy, rates the skin disability in accordance 
with the percentage of the entire body or the percentage of 
exposed areas affected by the skin disorder.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).  However, a VA examiner 
who examined the Veteran's skin in July 2005 failed to make a 
finding as to the percentage of exposed areas affected by the 
Veteran's cystic acne under this Diagnostic Code.  Thus, a 
remand is necessary to address the percentage of the 
Veteran's entire body that has cystic acne and the percentage 
of exposed areas of his body with cystic acne.      

Next, the case must be remanded for an examination of the 
Veteran's right ear hearing to determine the nature and 
etiology of his right ear hearing loss, and for a medical 
opinion regarding the relationship between the Veteran's 
right ear hearing loss and his military service.  
Particularly, the January 2009 Joint Remand indicated that a 
clarification of a March 2006 VA audiology examination is 
required.  In the March 2006 VA audiology examination, the 
examiner found that the Veteran's left ear hearing loss was 
"at least as likely as not...caused by or a result of reported 
military and recreational noise exposure," but found that 
the Veteran's right ear mixed hearing loss "cannot be 
contributed solely to noise exposure.  Middle ear pathology 
unrelated to service made [a] significant contribution to 
hearing loss on right ear."  See VA examination report dated 
in March 2006.  However, as noted in the January 2009 Joint 
Remand, the VA examiner failed to specify the likelihood that 
the Veteran's exposure to noise during service resulted in 
his right ear hearing loss, and failed to explain how in-
service noise exposure could cause hearing loss in the left 
ear, but not hearing loss in the right ear.  Thus, a remand 
is required to provide the Veteran with an adequate 
examination and opinion addressing his right ear hearing 
loss.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA 
dermatology examination, by an appropriate 
specialist, to assess the current nature, 
severity, and status of his service-
connected cystic acne.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences to 
his claim for a higher rating.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including complete copies 
of this remand, the January 2009 Joint 
Remand, and the February 2009 Court Order, 
must be made available for review of the 
Veteran's pertinent medical history.

The examiner is asked to provide a 
detailed description of the symptoms of 
the Veteran's cystic acne as seen during 
the examination, and an opinion, if 
possible, as to the percentage of body 
area affected and the percentage of 
exposed areas affected, during flare-ups 
of the Veteran's disability.  The examiner 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.      

 2.  Also arrange for the Veteran to 
undergo a VA audiology examination, by an 
appropriate specialist, to determine the 
nature, extent, and etiology of his right 
ear hearing loss.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claims.  The examination should 
include any necessary diagnostic testing 
or evaluation, particularly an audiogram 
for both ears.  The results of the 
audiograms should be specifically 
indicated.  The claims file, including 
complete copies of this remand, the 
January 2009 Joint Remand, and the 
February 2009 Court Order, must be made 
available for review of the Veteran's 
pertinent medical history.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has current hearing loss in 
the right ear, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) the right ear hearing loss is 
associated with service.  In making this 
critical determination, the examiner 
should explain whether or not, and how, it 
is possible for in-service noise exposure 
to cause hearing loss in the left ear, but 
not hearing loss in the right ear.   

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

3.  Following completion of the above, 
readjudicate the Veteran's claim for 
service connection for hearing loss in the 
right ear and his claim for a disability 
rating in excess of 10 percent for cystic 
acne, in light of the physical 
examinations provided to the Veteran and 
any additional medical evidence received 
since the statements of the case (SOCs) in 
June 2006 and August 2006.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC).  It must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




